UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4512



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAKARAI JORDAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-04-36-BEL)


Submitted:   February 28, 2006                Decided:   May 12, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Biddle, NATHANS & BIDDLE, L.L.P., Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Richard
C. Kay, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dakarai Jordan appeals his jury conviction for conspiracy

to import ecstasy in violation of 21 U.S.C. § 952(a) (2000).                    We

affirm.

           Jordan contends the trial court erred in admitting his

post arrest confession because it was involuntary.                We review the

district court’s factual findings underlying a motion to suppress

for clear error and the district court’s legal determinations de

novo.   Ornelas v. United States, 517 U.S. 690, 699 (1996); United

States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).                     When a

suppression motion has been denied, this court reviews the evidence

in the light most favorable to the government.               United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

           “The     test     for   determining    whether    a    statement     is

voluntary under the Due Process Clause is whether the confession

was extracted by any sort of threats or violence, [or] obtained by

any   direct   or   implied    promises,      however   slight,    [or]   by   the

exertion of any improper influence.” United States v. Braxton, 112

F.3d 777, 780 (4th Cir. 1997) (internal quotation marks omitted).

The mere existence of coercive police activity does not render a

confession involuntary.            To find a confession involuntary, the

police officers’ conduct must be such that the defendant’s will is

“‘overborne’ or his ‘capacity for self-determination is critically

impaired.’”       Id.   at   780    (citation    omitted).       “[C]ourts     must


                                      - 2 -
consider   ‘the    totality     of    the   circumstances,     including    the

characteristics of the defendant, the setting of the interview, and

the details of the interrogation.’” Id. at 781 (citation omitted).

Viewing the evidence in the light most favorable to the Government,

we conclude that the district court properly admitted Jordan’s post

arrest statements.

           Jordan also contends that the district court erred by

admitting evidence of transactions with two drug customers known as

“D” and “G.”      Jordan argues that since these transactions were

uncharged, they were erroneously admitted at trial as bad acts

under Fed. R. Evid. 404(b).

           The district court’s evidentiary rulings are entitled to

substantial deference and will not be reversed absent a clear abuse

of discretion.     See United States v. Leftenant, 341 F.3d 338, 342

(4th Cir. 2003).    A district court will not be found to have abused

its discretion unless its decision to admit evidence under Fed. R.

Evid. 404(b) was arbitrary or irrational.           United States v. Haney,

914 F.2d 602, 607 (4th Cir. 1990).

           Rule 404(b) only applies to acts extrinsic to the crime

charged.   When testimony is admitted as to acts intrinsic to the

crime   charged   and    is   not    admitted   solely   to   demonstrate   bad

character, it is admissible.         United States v. Chin, 83 F.3d 83, 88

(4th Cir. 1996).        Acts are intrinsic when they are “inextricably

intertwined or both acts are part of a single criminal episode or


                                      - 3 -
the other acts were necessary preliminaries to the crime charged.”

Id. (quoting United States v. Lambert, 995 F.2d 1006, 1007 (10th

Cir. 1993)).      Evidence of uncharged conduct is not considered

“other crimes” for Rule 404(b) purposes if it “arose out of the

same . . . series of transactions as the charged offense . . . or

if it is necessary to complete the story of the crime [on] trial.”

United   States   v.   Kennedy,       32   F.3d   876,    885   (4th   Cir.   1994)

(quotation omitted).         We conclude that the evidence was properly

admitted as acts intrinsic to the charged crime of conspiracy to

import ecstasy.

            For the reasons stated above, we affirm Jordan’s jury

conviction and sentence.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court    and     argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 4 -